Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2022 has been entered.
Claims 5, 6, 8, 9 and 12 were previously canceled by applicants.
Claim 16 has been newly presented for examination.
Claims 1-4, 7, 10, 11 and 13-16, as currently amended are pending in this application.
Claim 14 (non-elected invention of group II) remains withdrawn.
 	Claims 1-4, 7, 10, 11, 13, 15 and 16, as currently amended/presented (elected group I, without traverse) directed to “A method of evaluating the quality and potential of in vivo activity of a test batch of an herbal composition”) have been examined on their merits in this action.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Miss Kathryn Doyle (applicant’s attorney of record) on 07/26/2022 (see also attached Examiner-initiated interview summary).
The application has been amended as follows: 
In The Claims
Claims 2, 13 (elected and examined group I), and non-elected claim 14 (non-elected invention of group II, previously withdrawn) have been canceled by this Examiner’s amendment.
Claims 1, 3, 4, 7, 10, 11, 15 and 16 have been allowed as discussed below:
Claims 1, 3 and 16 have been specifically amended as follows:
Claim 1, last paragraph has been amended to recite as follows:
“wherein if the test batch results have a correlation coefficient of between 0.90 and 1.0 with the known batch results, then the test batch is determined to have sufficiently similar quality as the known batch and potential in vivo activity, and
wherein the herbal composition comprises one or more compositions selected from the group consisting of herbal extracts of Scutellaria baicalensis (S), Glycyrrhiza uralensis (G), Paeonia lactiflora (P), Ziziphus jujuba (Z), and any fractions thereof.”
Claim 3. (Currently Amended) The method of claim [[2]] 1, wherein the herbal composition is PHY906, wherein PHY906 comprises herbal extracts of Scutellaria baicalensis (S), Glycyrrhiza uralensis (G), Paeonia lactiflora (P), and Ziziphus jujuba (Z) in a 3 : 2 : 2 : 2 (S G : P : Z) ratio.
Claim 16, last paragraph has been amended to recite as follows:
“wherein if the test batch results have a correlation coefficient of between 0.90 and 1.0 with the known batch results, then the test batch is determined to have sufficiently similar quality as the known batch and potential in vivo activity, and
wherein the herbal composition comprises one or more compositions selected from the group consisting of herbal extracts of Scutellaria baicalensis (S), Glycyrrhiza uralensis (G), Paeonia lactiflora (P), Ziziphus jujuba (Z), and any fractions thereof.”
Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the process as currently amended (see instant claims 1 and 16, in particular) is deemed free of 101 and prior art issues, as the process steps recited provide unexpected results (see also applicant’s remarks dated 07/08/2022, pages 8-10, in particular) over the cited prior art of record, and have practical utility in assessment/quality control applications of herbal extracts and/or compositions thereof as currently recited in independent claims 1 and 16. In addition, the scope of the claimed process appears to be reasonably commensurate with the showing on record disclosed by applicants (see also applicant’s remarks, pages 10-11, in particular; and instant specification, page 5 second to last paragraph, see also analyses results presented as Figs. 1C, 2B and 3B, for instances). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 3, 4, 7, 10, 11, 15 and 16 have been allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657